1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MANUEL TRUJILLO,


 8          Plaintiff-Appellant,

 9 v.                                                                          NO. 31,071

10 STATE OF NEW MEXICO,

11          Defendant-Appellee,


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Alan M. Malott, District Court Judge

14 Manuel Trujillo
15 Albuquerque, NM

16 Pro Se Appellant

17 Jarmie & Associates
18 Mark D. Jarmie
19 Albuquerque, NM

20 Gary K. King, Attorney General
21 Santa Fe, NM

22 for Appellee

23                                 MEMORANDUM OPINION

24 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. In addition, Defendant has filed a

4 memorandum in support of the proposed disposition that we found persuasive.

5       AFFIRMED.

6       IT IS SO ORDERED.



7                                              _______________________________
8                                              MICHAEL E. VIGIL, Judge

9 WE CONCUR:


10 _________________________________
11 RODERICK T. KENNEDY, Judge



12 _________________________________
13 LINDA M. VANZI, Judge




                                           2